REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-124 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Gagner, Mark B. et al (U.S. PG Pub 2014/0087810 A1) which discloses a wagering machine method, wherein an event data is in a first data format that is natively understood by a first application and not natively understood by a second application available on the wagering game machine. However, Gagner singularly or in combination fails to disclose the recited feature:
As per claim 1 “displaying, in respective displays of the plurality of EGMs, aspect of a virtual game environment; requesting, by respective computing devices disposed within the plurality of EGMs, a same advertisement from a backroom casino server; at least 
As per claims, 12, 15 and 19 “displaying aspects of a virtual game environment on respective displays of the plurality of EGMs in the first and second casinos; making a same advertisement available to the plurality of EMGs in the first casino from a first backroom casino server at the first casino; making the same advertisement available to the plurality of EGMs in the second casino from a second backroom casino server at the second casino; requesting and downloading, by respective computing devices disposed within the plurality of EGMs in the first casino, the same advertisement from the first backroom casino server; requesting and downloading, by respective computing devices disposed within the plurality of EGMs in the second casino, the same advertisement from the second backroom casino server; at least periodically displaying the same downloaded advertisement by the respective displays of the plurality of EGMs in the first and second casinos; and using the respective at least one processors and the respective input interfaces, enabling game play and wagers to be placed within the virtual game play environment displayed by the plurality of EGMs at the first and second casinos”.

EXAMINER’S AMENDMENT
5. 	Please renumber the claims as follows:
Claim 3, page 125, delete, “the second 3”, add – 4--  .
Claim 4, page 125, delete, “ 4”, add – 5 --.

Claim 6, page 126, delete “ 6 “, add – 7 --.
Claim 7, page 126, delete, “ 7 “, add – 8 --.
Claim 8, page 126, delete, “ 8 “, add – 9 --.
Claim 9, page 126, delete, “ 9 “, add – 10 --.
Claim 10, page 126, delete, “ 10 “, add –11--.
Claim 11, page 126, delete, “ 11 “, add – 12 --.
Claim 12, page 127, delete, “12 “, add – 13 --.
Claim 13, page 127, delete, “ 13 “, add – 14 --.
Claim 14, page 127, delete, “ 14 “, add – 15 --.
Claim 15, page 128, delete, 15 “, add – 16 --.  
Claim 16, page 128, delete, “16 “, add – 17 --.
Claim 17, page 128, delete, “ 17 “, add – 18--.
Claim 18, page 128, delete, “18 “, add – 19 --.
Claim 19, page 129, delete, “ 19 “, add – 20 --.
Claim 20, page 129, delete, “ 20 “, add – 21 --.
Claim 21, page 129, delete, “21 “, add – 22 --.
Claim 22, page 129, delete, “22 “, add – 23 --.
Also, new claim 13, page 127, line 1, delete, “claim 11”, add claim 12 --.
New claim 14, page 127, line 1, delete, “claim 11 “, add --claim 12 --.
New claim 16, page 128, line 1, delete, “ claim 14 “, add – claim 15 --.
New claim 17, page 128, line 1, delete, “ claim 14 “, add – claim 15 --.
New claim 18, page 128, line 1, delete, “claim 14 “, add – claim 15 --.

New claim 21, page 129, line 1, delete, “claim 18 “, add – claim 19 --.
New claim 22, page 129, line 1, delete, “claim 18 “, add – claim 19 --.
New claim 23, page 129, line 1, delete , “claim 18 “, add – claim 19 --.
Authorized by Applicant’s representative Allan Young Reg. No. 37,970.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE E ELISCA/Primary Examiner, Art Unit 3715